Exhibit 21.1 DIVERSIFIED RESTAURANT HOLDINGS, INC. LEGAL STRUCTURE Legal Entity State Organized Purpose of Company Ownership Structure Diversified Restaurant Holdings, Inc. Nevada Parent Company Public Entity: BAGR (NASDAQ) (Parent Company) Diversified Restaurant Holdings, Inc. Subsidiaries: AMC Group, Inc. Michigan Management Diversified Restaurant Holdings, Inc. Company AMC Real Estate, Inc. Michigan Management Diversified Restaurant Holdings, Inc. Company AMC Wings, Inc. Michigan Owns all BWW Diversified Restaurant Holdings, Inc. d/b/a Buffalo Wild Wings Grill & Bar restaurants AMC Burgers, Inc. Michigan Owns all BDs Diversified Restaurant Holdings, Inc. d/b/a Bagger Dave's Legendary Burger Tavern restaurants AMC Real Estate Inc. Subsidiaries: Cascade Burgers Real Estate, Inc. Michigan Real Estate AMC Real Estate, Inc. AMC Bagley Real Estate, Inc. Michigan Real Estate AMC Real Estate, Inc. Ansley Group, L.L.C. Michigan Real Estate AMC Real Estate, Inc. Avon Burgers Real Estate, Inc. Indiana Real Estate AMC Real Estate, Inc. Greenwood Burgers Real Estate, Inc. Indiana Real Estate AMC Real Estate, Inc. Westfield Burgers Real Estate, Inc. Indiana Real Estate AMC Real Estate, Inc. Under Development AMC Hammond Real Estate, Inc. Indiana Real Estate AMC Real Estate, Inc. Under Development AMC Burgers, Inc. Subsidiaries: Bagger Dave's Franchising Corporation Michigan BD's Franchising AMC Burgers, Inc. Berkley Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Ann Arbor Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Troy Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Brighton Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. East Lansing Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Cascade Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Grandville Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Holland Burgers, Inc Michigan BDs restaurant AMC Burgers, Inc. Traverse City Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Bloomfield Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Shelby Township Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Detroit Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Grand Rapids Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Woodhaven Burgers, Inc. Michigan BDs restaurant AMC Burgers, Inc. Under Development Indy/Michigan Road Inc. Indiana BDs restaurant AMC Burgers, Inc. Avon Burgers, Inc. Indiana BDs restaurant AMC Burgers, Inc. Westfield Burgers, Inc. Indiana BDs restaurant AMC Burgers, Inc. Under Development Greenwood Burgers, Inc. Indiana BDs restaurant AMC Burgers, Inc. Terre Haute Burgers, Inc. Indiana BDs restaurant AMC Burgers, Inc. Fort Wayne North Burgers, Inc. Indiana BDs restaurant AMC Burgers, Inc. AMC Wings, Inc. Subsidiaries: Flyer Enterprises, Inc. Michigan BWW Restaurant AMC Wings, Inc. Anker, Inc. Michigan BWW Restaurant AMC Wings, Inc. TMA Enterprises of Novi, Inc. Michigan BWW Restaurant AMC Wings, Inc. Bearcat Enterprises, Inc. Michigan BWW Restaurant AMC Wings, Inc. TMA Enterprises of Ferndale, LLC Michigan BWW Restaurant AMC Wings, Inc. AMC Warren, LLC Michigan BWW Restaurant AMC Wings, Inc. AMC Grand Blanc, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Petoskey, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Troy, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Flint, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Port Huron, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Chesterfield, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Marquette, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Traverse City, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Detroit, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Sault Ste. Marie, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Lapeer, Inc. Michigan BWW Restaurant AMC Wings, Inc. AMC Bagley, Inc. Michigan BWW Restaurant AMC Wings, Inc. MCA Enterprises Brandon, Inc. Florida BWW Restaurant AMC Wings, Inc. Buckeye Group, LLC Florida BWW Restaurant AMC Wings, Inc. Buckeye Group II, LLC Florida BWW Restaurant AMC Wings, Inc. AMC North Port, Inc. Florida BWW Restaurant AMC Wings, Inc. AMC Riverview, Inc. Florida BWW Restaurant AMC Wings, Inc. AMC Ft. Myers, Inc. Florida BWW Restaurant AMC Wings, Inc. AMC Lakeland, Inc. Florida BWW Restaurant AMC Wings, Inc. AMC Sarasota, Inc. Florida BWW Restaurant AMC Wings, Inc. AMC Largo, Inc. Florida BWW Restaurant AMC Wings, Inc. AMC Ybor, Inc. Florida BWW Restaurant AMC Wings, Inc. AMC Calumet City, Inc. Illinois BWW Restaurant AMC Wings, Inc. AMC Homewood, Inc. Illinois BWW Restaurant AMC Wings, Inc. AMC Lansing, Inc. Illinois BWW Restaurant AMC Wings, Inc. AMC Chicago, Inc. Illinois BWW Restaurant AMC Wings, Inc. AMC Crown Point, Inc. Indiana BWW Restaurant AMC Wings, Inc. AMC Hobart, Inc. Indiana BWW Restaurant AMC Wings, Inc. AMC Schererville, Inc. Indiana BWW Restaurant AMC Wings, Inc. AMC Valparaiso, Inc. Indiana BWW Restaurant AMC Wings, Inc.
